Title: From John Quincy Adams to Abigail Smith Adams, 8 February 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 82.My Dear Mother.
					Ealing 8. February 1816.
				
				The receipt of your favour of 2. December was acknowledged in my last, dated the 9th. of January—Three days afterwards, I received your Letter of 9. and 18. November which had been brought by Mr Tarbel—But it was forwarded, I believe from Manchester, Mr and Mrs Tarbel not having yet arrived in London. We have received no Letters of a later date from Quincy.Our Sons, after a Vacation of seven weeks have just returned to school. They are now all in good health—George had a severe illness of several weeks, and is now but just recovered. I called a few days since upon Mrs Copley, and saw the Portrait of my dear Sister, which she has agreed to let me have—The likeness is excellent; but the drapery part of the picture was never finished—Mr Copley himself died last September—I had seen him shortly after my arrival in England—Even then, he had little to resign but breath—Mrs Copley bears her age much better; but an interval of twenty years makes a mighty change in us all—Their Son is well settled, in the practice of the Law—The second daughter is yet unmarried, and lives with her Mother—Still in the house where you knew them. N. 25 George Street Hanover Square. Mr West also still resides in the house where he have always known him; N. 14. Newman Street—I have called twice to see him, but he was both times, absent in the Country.	I propose to write you very soon a longer Letter—We have Accounts form America to the commencement of the year—As the Commercial Convention was ratified I hope soon to receive the solution of your enigma—Parliament are here in Session since the first of this Month; but the Prince Regent has been confined at Brighton with a severe fit of the gout. He is recovering, and expected at London, in the course of the Month. In the mean time, we have no calls to Levees or Drawing Rooms.My best affections and duty to my father and the family; and believe me, ever faithfully your’s
				
					A.
				
				
			